The court hereby, sua sponte, consolidates these two cases for disposition.
The judgments of the court of appeals are affirmed to the extent they vacated the default judgments. The causes are remanded to the trial court with instructions to permit plaintiffs to serve the Attorney General in accordance with R.C. 2721.12 and Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066.
Moyer, C.J., Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
*111Douglas, J., concurs in judgment.
Pfeifer and Cook, JJ., dissent.